United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1085
                         ___________________________

                                     John Bracey

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                           Little Rock Arkansas, City of

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: November 29, 2017
                            Filed: December 12, 2017
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       John Bracey sued the city of Little Rock, Arkansas, alleging that he was fired
from his position as a police officer because of his race. The city said that Bracey
was terminated because he violated a police department rule requiring officers to
report any incidents of domestic violence in which they were the “alleged suspect,”
as well as rules against conduct unbecoming of an officer, conduct that could result
in justified criticism of the department, failure or refusal to obey a lawful order, and
giving false testimony. As he did in the District Court,1 Bracey devotes most of his
argument to disputing the city’s account of his conduct. But the question of Bracey’s
guilt or innocence is not determinative of the issue on appeal, which is whether the
city intended to discriminate. See Pulczinski v. Trinity Structural Towers, Inc., 691
F.3d 996, 1003 (8th Cir. 2012). Nor does it matter how Bracey’s behavior compared
to another Little Rock police officer who also was fired after a domestic-violence
incident. To disprove the city’s stated reason for firing him, Bracey would need to
identify someone of a different race who was similarly situated to himself and was not
fired. See Chappell v. Bilco Co., 675 F.3d 1110, 1118–19 (8th Cir. 2012). The only
other potential comparator he identifies does not fit the bill because unlike Bracey,
he was not the aggressor in the altercation in which he was involved nor had he
violated multiple department rules.

       Bracey also cites generalized testimony about racial tension and unequal
treatment in the Little Rock Police Department. He does not, however, identify any
specific instances of similarly situated people being treated differently, and vague
allegations of bias do not support an inference that the personnel decision was racially
motivated. See Gibson v. Am. Greetings Corp., 670 F.3d 844, 854–55 (8th Cir.)
(noting that “general allegations” of disparate treatment without identifying the
employees are “insufficient to survive summary judgment”), cert. denied, 568 U.S.
885 (2012).

      We affirm the judgment of the District Court. See Torgerson v. City of
Rochester, 643 F.3d 1031, 1042 (8th Cir.) (en banc) (standard of review), cert.
denied, 565 U.S. 978 (2011).
                      ______________________________

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the recommendation of the Honorable
J. Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-